Citation Nr: 0922189	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-37 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.  

2.  Entitlement to service connection for dental trauma for 
the purpose of obtaining VA outpatient dental treatment.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from July 2001 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

On his Substantive Appeal, VA Form 9, received in December 
2006, the Veteran requested a Board videoconference hearing.  
The hearing was scheduled in April 2009, but the Veteran 
failed to appear for the hearing.  He did not request that 
the hearing be rescheduled prior to the hearing, nor has he 
provided reasons why a timely request for a postponement 
could not have been submitted.  Therefore, the Board will 
proceed as if the hearing request had been withdrawn.  
38 C.F.R. § 20.702(d) (2008).  

The Board observes that the Veteran had also appealed the 
RO's denial of service connection for several other 
conditions.  However, a rating decision in July 2008 granted 
service connection for all of those disabilities.  The record 
does not reflect that the Veteran has appealed either the 
rating or the effective date that was assigned for any of 
those disabilities.  Therefore, the only issues remaining for 
appellate consideration are as listed above.  

The issue concerning service connection for dental trauma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The medical evidence shows that the Veteran does not have any 
residuals of head trauma.  


CONCLUSION OF LAW

The criteria are not met for service connection for residuals 
of head trauma.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

A.  Head trauma

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service treatment records show that the Veteran was seen 
in April 2004 complaining about his knees and left wrist 
after having fallen from a third floor ledge; he denied any 
head injury, and no pertinent abnormal clinical findings were 
noted.  The Veteran was evaluated in May 2004 after a 
reported altercation where he was struck in the face.  The 
only abnormality noted was a laceration of the upper lip, 
which was sutured.  An emergency room treatment record dated 
in June 2004 indicates that the Veteran was in an automobile 
accident with airbag deployment where he claimed to have hit 
his head on the windshield.  He denied having lost 
consciousness.  He was noted to be alert, and no pertinent 
abnormal clinical findings were recorded.  


Post-service VA treatment records do not mention a history of 
a head injury, nor do they note any residuals of a head 
injury.  

A VA general medical compensation examination was conducted 
in June 2007.  The examiner recorded the Veteran's report of 
an incident when "the latch came down over his head causing 
him to forcibly close his mouth leading to tooth chip ... and 
lacerations in the upper lip."  No complaints relative to a 
head injury were noted, however, and no pertinent abnormal 
clinical findings or diagnosis was recorded.  The Board notes 
that it is this incident that the Veteran claims resulted in 
the head injury for which he now seeks service connection.  

The Board observes that the Veteran has received considerable 
treatment in recent years for psychiatric symptoms for which 
a diagnosis of posttraumatic stress disorder (PTSD) has been 
assigned.  Further, service connection has been established 
for PTSD.  However, no examiner has indicated that any of the 
Veteran's neuropsychiatric manifestations are residuals of a 
head injury.  And no examiner has indicated or even suggested 
that he has any other symptoms or clinical findings which 
constitute residuals of a head injury.  

Although the record does indicate that the Veteran sustained 
significant blows to the head on at least two occasions 
during service, there is no medical evidence that any such 
head injury resulted in chronic residuals.  Service 
connection requires that the claimant have the claimed 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
the absence of evidence that the Veteran has ever had 
residuals of head trauma, service connection must be denied.   

For the foregoing reasons, the claim for service connection 
for residuals of head trauma must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a May 2005 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  

Also, in March 2006, shortly after the issuance of the 
Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the RO notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess.  The Board acknowledges that 
this part of the required notice was not provided before the 
adverse decision in October 2005.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at a hearing.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  


In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for residuals of head trauma is denied.  


REMAND

Review of the claims file reveals treatment records in 
conjunction with two motor vehicle accidents during service, 
in April 2003 and June 2004, although those records do not 
specifically note any dental trauma.  The file also contains 
an emergency room report dated in May 2004, noting that the 
Veteran had been involved in an altercation, sustaining a 
blow to the face and mouth, resulting in a laceration of his 
upper lip.  The laceration was sutured, but that examiner 
also did not specifically note any dental trauma.  However, 
the packet of service treatment records contains Panorex 
dental x-rays that were obtained on the same day as the 
emergency room record.  

The VA clinic records reflect a dental outpatient note dated 
in October 2006 that details current evaluation and 
treatment, although the examiner did not note any chipped 
teeth.  Another VA dentist, however, in March 2007, again 
evaluated the Veteran, and noted that he was given education 
materials concerning "Panorex and comp and pen exam for 
service rating regarding incisal chips on #9, #10."  

The Board observes that a VA dental compensation examination 
was apparently scheduled for April 2007.  But the report of 
that examination merely refers to the above evaluation in 
March 2007.  

The report of a VA general medical compensation examination 
in June 2007 notes residual scars due to the tooth 
penetration in the Veteran's upper lip described above.  

The Board finds that VA's duty to assist requires that the 
Veteran be scheduled for a comprehensive dental evaluation to 
determine whether he currently has a disability due to dental 
trauma that was incurred in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a dental 
examination.  The claims file, including 
a copy of this remand, must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner's report 
should describe all current dental 
findings and should discuss those 
findings in relation to the dental 
injuries claimed by the Veteran and the 
clinical findings noted in the record.  
Ask the examiner to provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent probability or 
greater) that any current dental 
disability resulted from dental trauma 
during service.  The opinion should be 
supported by adequate rationale.  

2.  Then readjudicate the issue 
concerning service connection for dental 
trauma for the purpose of obtaining VA 
outpatient dental treatment.  If the 
Veteran's claim is not granted to his 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


